124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellant,v.Edward E. BROWN, Appellee.
No. 97-1348NE.
United States Court of Appeals, Eighth Circuit.
Submitted September 11, 1997.Filed Sept. 18, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
The Government appeals the district court's order denying the Government's pretrial motion to introduce evidence of other crimes.  We review the district court's ruling for abuse of discretion.  Having carefully considered the record and the parties' briefs and arguments, we conclude the ruling of the district court was correct.  Because the appeal involves the straightforward application of settled principles of law, an extended discussion of the issue on appeal will serve no useful purpose.  We thus affirm and remand for further proceedings.  See 8th Cir.  R. 47B.